DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 13/763,002 filed on February 8, 2013, now abandoned (“Parent Application”), which is a continuation-in-part of U.S. application no. 10/990,755 filed on November 18, 2004, now U.S. patent no. 8,660,961.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/990,755, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claim 1 recites:
 An authorization server apparatus for granting access to content, in a first domain based on authorization from a second domain, the apparatus comprising:
one or more processors; and
one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:
receive, user credentials corresponding to the second domain, from a user device that is in the first domain, the first domain having an authorization mechanism that is distinct from an authorization mechanism of the second domain and;
communicate with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, the license specifying at least one use permission in the second domain;
receive from the second domain an indication that user credentials are associated with a user that has a license to access content in the second content domain;
provide a temporary authorization offer to the user device;

transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least one use permission.
Independent claim 14 contains similar recitations.  In reviewing the disclosure of parent application 10/990,755, the limitations of “communicate with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, the license specifying at least one use permission in the second domain; receive from the second domain an indication that user credentials are associated with a user that has a license to access content in the second content domain; provide a temporary authorization offer to the user device; receive an acceptance of the temporary authorization offer from the user device; and transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least one use permission” do not have adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as the parent application 10/990,755 at paragraphs 0039, 0043, 0048, 0061, 0071 and 0075 only teach the authentication of a user on a single domain and provide no teaching regarding the language in these limitations.  Furthermore because the parent application only teaches the license repository operating in a single domain (0031) the parent application cannot be said to fairly teach or suggest the determining as to whether the user associated with the user credentials has a license to access content in a second content domain as the license transfer 
Similarly claims 2-13 and 15-26 are single limitation claims that each are directed towards the nature of the temporary authorizations claimed in claims 1 and 14.  Therefore these claims also must be found as not having adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the parent application as temporary authorizations were not taught or reasonably suggested by the parent application.  Therefore priority will only be extended on these claims to the filing date of the instant application.
With regard to claims 6 and 19 “…wherein the instructions further cause at least one of the one or more processors to receive information indicating a position of the user and wherein the one or more preset conditions comprise the user moving outside of a predetermined distance from the device” the disclosure of the parent application is silent with regard to any movement of a device outside of a predetermined distance.  Therefore these claims also must be found as not having adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the parent application.
With regard to claims 9 and 22 “…wherein the first domain is accessible to the device based on a license belonging to a user other than the user associated with the user credentials” the disclosure of the parent application discloses the transfer of 
With regard to claims 10 and 23 “…wherein the user credentials are received in response to a request for credentials sent to the user device after an attempt to access an item of content that is in the first content domain and not in the second content domain” no teaching or reasonable suggestion is present in the parent application of either multiple content domains, attempting to access content from a different domain or requesting credentials following an attempt to access content from a second domain.  Therefore these claims also must be found as not having adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the parent application as temporary authorizations were not taught or reasonably suggested by the parent application.  Therefore priority will only be extended on these claims to the filing date of the instant application.
Applicant’s claim for the benefit of U.S. provisional patent application 61/597,679 filed 10 February 2012 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 8, 2019 and December 21, 2020.  The submissions are in compliance with the provisions of 37 
Claim Objections
Claim 26 is objected to because of the following informalities:  The claim recites that it is dependent upon “The method of claim 13” where claim 13 is not a method claim appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an apparatus and therefore meets step 1 regarding the four categories of statutory subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).  Claim 1 recites as follows:
1. An authorization server apparatus for granting access to content, in a first domain based on authorization from a second domain, the apparatus comprising:
one or more processors; and
one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:

communicate with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, the license specifying at least one use permission in the second domain;
receive from the second domain an indication that user credentials are associated with a user that has a license to access content in the second content domain;
provide a temporary authorization offer to the user device;
receive an acceptance of the temporary authorization offer from the user device; and
transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least one use permission.
The claim is then analyzed under Prong One of Step 2A in order to evaluate whether the claim recites an abstract idea enumerated in the 2019 PEG.  The claim recites the receiving of credentials corresponding to a second domain from a user device that is in the first domain where each domain has a different authentication mechanism, communicate with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, receiving an indication from the second domain that user credentials 

Dependent claims 2-13 merely add additional conditions regarding the nature of the credentials or the access and therefore are also held as being directed towards the judicial exception regarding an abstract idea of using credentials provided by one entity for the purpose of receiving authorization from a second entity as part of a commercial interaction.  Furthermore these claims are also recited at a level that allows them to be performed by a human being and therefore can also be viewed as a mental process.  Claims 2-13 do not include additional elements in the form of limitations not involving the abstract idea itself that are sufficient to amount to a practical application of the abstract idea because the additional elements are merely tying the abstract idea to a 
The claim is then analyzed under Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The claim recites one or more processors and one or more memories that are operatively coupled to at least one of the one or more processors.  None of the recited operations are separate and distinct from the abstract idea.  No technological improvement is being made to the memories or processors and no technological improvement is being realized through an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor and memories do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-13 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 14 recites a method and therefore meets step 1 regarding the four categories of statutory subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).  Claim 14 recites as follows:
14. An authorization method for granting access to content, in a first domain based on authorization from a second domain, the method being implemented by one or more processors, the method comprising:
receiving, user credentials corresponding to the second domain, from a user device that is in the first domain, the first domain having an authorization mechanism that is distinct from an authorization mechanism of the second domain and;
communicating with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, the license specifying at least one use permission in the second domain;

providing a temporary authorization offer to the user device;
receiving an acceptance of the temporary authorization offer from the user device; and
transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least one use permission.
The claim is then analyzed under Prong One of Step 2A in order to evaluate whether the claim recites an abstract idea enumerated in the 2019 PEG.  The claim recites the receiving of credentials corresponding to a second domain from a user device that is in the first domain where each domain has a different authentication mechanism, communicate with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, receiving an indication from the second domain that user credentials are associated with a user that has a license to access content in the second content domain, providing a temporary authorization offer, receive acceptance of the offer and transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least one use permission.  The claim can be viewed as falling within two of the categories of groupings of abstract ideas enumerated in the 2019 PEG as authorization in the context of determining whether an entity is entitled to access 
The claim is then analyzed under Prong Two of Step 2A in which the claim is analyzed in order to determine whether additional elements are present that form a practical application of the abstract idea.  The claim recites one or more processors.  None of the recited operations are separate and distinct from the abstract idea of providing authorization or of being operations that can be performed in the human mind and therefore do not constitute additional elements under Prong Two of Step 2A.  The one or more processors merely link the abstract idea to a particular technological 
Dependent claims 14-26 merely add additional conditions regarding the nature of the credentials or the access and therefore are also held as being directed towards the judicial exception regarding an abstract idea of using credentials provided by one entity for the purpose of receiving authorization from a second entity as part of a commercial interaction.  Furthermore these claims are also recited at a level that allows them to be performed by a human being and therefore can also be viewed as a mental process.  Claims 14-26 do not include additional elements in the form of limitations not involving the abstract idea itself that are sufficient to amount to a practical application of the abstract idea because the additional elements are merely tying the abstract idea to a particular computing environment.  Therefore under Prongs One and Two of Step 2A the claims are also deemed as being ineligible.
The claim is then analyzed under Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The claim recites one or more processors.  None of the recited operations are separate and distinct from the abstract idea.  No technological improvement is being made to the one or more processors and no technological improvement is being realized through an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving of credentials corresponding to a second domain from a user device that is in the first domain where each domain has a different authentication mechanism, communicate with a device of the second domain to determine whether the user associated with the user credentials has a license to access content in the second content domain, receiving an indication from the second domain that user credentials are associated with a user that has a license to access content in the second content domain, providing a temporary authorization offer, receive acceptance of the offer and transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0144-0150 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 14-26 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 14-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al. (WO 02/39237 A2, hereinafter referred to as Hinton) in view of Malik (U.S. Patent 7,702,590).
As per claims 1 and 14
Hinton discloses an authorization server apparatus for granting access to content, in a first domain based on authorization from a second domain, the apparatus comprising: one or more processors (page 10 “Clients 105-107 and servers 102-103 may be represented by a variety of computing devices, such as mainframes, personal computers, personal digital assistants (PDAs), etc. Distributed data processing system 100 may include additional servers, clients, routers, other devices, and peer-to-peer architectures that are not shown”) (Examiner upon review of the filed disclosure deems that the term “authorization mechanism” in the broadest reasonable interpretation reads 
Hinton discloses one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors (page 29 “ Examples of computer readable media include media such as EPROM, ROM, tape, paper, floppy disc, hard disk drive, RAM, and CD-ROMs and transmission-type media, such as digital and analog communications links”, claim 23) cause at least one of the one or more processors to: receive, user credentials corresponding to the second domain, from a user device that is in the first domain (Abstract “The methodology uses an introductory authentication token to introduce an already authenticated user from one domain to a new domain. This token is passed from one domain to the other domain using HTTP-redirection”, page 14 “A cross-domain request means that the user wishes to access a protected 
Each domain "has knowledge" of a subset of the protected or other types of resources provided by one or more other domains, and each domain provides some manner for initially requesting access to the subset of resources at the other domain or domains. For example, domain 310 provides initial access to the other CD-SSO domain resources through access request mechanisms 314, 316, and 318; domain 320 provides initial access to the other CD-SSO domain resources through access request mechanisms 324, 326, and 328; domain 330 provides initial access to the other CD-SSO domain resources through access request mechanisms 334, 336, and 338; and domain 340 provides initial access to the other CD-SSO domain resources through access request mechanisms 344, 346, and 348”)

Hinton does not explicitly discloses provide a temporary authorization offer to the user device.  Malik teaches providing a temporary authorization offer to the user device (3:34-45 “Note, the media sharing application 160 may be a web page or an Internet-based application that is launched by an Internet browser application 170. In some embodiments, the media sharing application 160 displays to a user different options for browsing available media files and requesting a copy of the media file to be transferred from the media server 120 to the general-purpose computer 130. One embodiment for requesting a media file from media server 120, in accordance with the present disclosure, involves downloading a copy of a digital media file that may be used during 
Malik teaches receive an acceptance of the temporary authorization offer from the user device (Figure 12, item 1280, 13:22-25)
Malik teaches transmit a temporary authorization object to the user device to grant temporary authorization to the user device to access content in the first domain in a manner within the scope of the at least one use permission (9:46-10:3)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik for the purpose of allowing a user to test or try digital music for a limited time, on a case by case basis, without a fee being initially associated with the music (1:40-43).
As per claims 2 and 15
Hinton discloses one or more additional devices which are on the same network as the user device (page 10 “clients 105-107 also are connected to network 101”) and the accessing of content in multiple domains (Figure 3A, page 11 “A protected resource is a resource (an application, an object, a document, a page, a file, executable code, or other computational resource, communication-type resource, etc.) that is only accessed or retrieved if the requesting client browser is both authenticated and authorized”, page Each domain "has knowledge" of a subset of the protected or other types of resources provided by one or more other domains, and each domain provides some manner for initially requesting access to the subset of resources at the other domain or domains. For example, domain 310 provides initial access to the other CD-SSO domain resources through access request mechanisms 314, 316, and 318; domain 320 provides initial access to the other CD-SSO domain resources through access request mechanisms 324, 326, and 328; domain 330 provides initial access to the other CD-SSO domain resources through access request mechanisms 334, 336, and 338; and domain 340 provides initial access to the other CD-SSO domain resources through access request mechanisms 344, 346, and 348”)
Hinton, while disclosing temporary authentication (page 26 “Client 402 sends the new HTTP Request (step 416) to server 418 at the second or transferred domain. At that point, the user may have been either permanently or only temporarily left the first domain. Depending upon the system implementation, the user may permitted to access protected resources at the first domain subsequent to accessing protected resources at the second domain. However, the user's SSL session at server 404 may expire within a few minutes”) does not explicitly disclose the granting of temporary authorization to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik for the purpose of allowing a user to test or try digital music for a limited time, on a case by case basis, without a fee being initially associated with the music (1:40-43).
As per claims 3 and 16
Malik teaches wherein the temporary authorization automatically expires on the occurrence of one or more preset conditions (6:1-17, 13:6-33)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik for the purpose of allowing a user to test or try digital music for a limited time, on a case by case basis, without a fee being initially associated with the music (1:40-43).
As per claims 4 and 17
Malik teaches wherein the one or more preset conditions comprise the passage of a predetermined period of time (6:1-17, 13:6-33)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik for the purpose of allowing a user to test or try digital music for a limited time, on a case by case basis, without a fee being initially associated with the music (1:40-43).
As per claims 5 and 18
Hinton discloses wherein the one or more preset conditions comprise accessing an item of content in the first content domain (page 26 “Client 402 sends the new HTTP Request (step 416) to server 418 at the second or transferred domain. At that point, the user may have been either permanently or only temporarily left the first domain. Depending upon the system implementation, the user may permitted to access protected resources at the first domain subsequent to accessing protected resources at the second domain. However, the user's SSL session at server 404 may expire within a few minutes”)
As per claims 7 and 20 
Hinton discloses wherein the temporary authorization object grants the device access to a subset of the content in the first content domain (page 26 “Client 402 sends the new HTTP Request (step 416) to server 418 at the second or transferred domain. At that point, the user may have been either permanently or only temporarily left the first domain. Depending upon the system implementation, the user may permitted to access 
As per claims 10 and 23
Hinton discloses wherein the user credentials are received in response to a request for credentials sent to the user device after an attempt to access an item of content that is in the first content domain and not in the second content domain (page 14 “A cross-domain request means that the user wishes to access a protected resource that is outside the DNS domain that the user is currently using”)
Claims 6, 9, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Malik as applied to claims 1, 3, 14 and 16 above, and further in view of Reuzel (U.S. Patent Publication 2010/0024039).
As per claims 6 and 19
Hinton in view of Malik, while disclosing the limitations of claims 3 and 16, does not explicitly disclose wherein the instructions further cause at least one of the one or more processors to receive information indicating a position of the user and wherein the one or more preset conditions comprise the user moving outside of a predetermined distance from the device.  Reuzel teaches wherein the instructions further cause at least one of the one or more processors to receive information indicating a position of the user and wherein the one or more preset conditions comprise the user moving outside of a predetermined distance from the device (0016, 0039 “License Proximity: indicating that rendering is only allowed when a specific amount of licenses are proximate. This way proximity to devices in the `neighborhood` is measured. When a certain amount of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik further with the license specific authorized domains of Reuzel for the purpose of allowing visitors to the home of an authorized user access to content (0009, 0012) with their own device in a hybrid authorized domain (0013).
As per claims 9 and 22
Hinton in view of Malik, while disclosing the limitations of claims 1 and 14, do not explicitly disclose wherein the first domain is accessible to the device based on a license belonging to a user other than the user associated with the user credentials.  Reuzel teaches wherein the first domain is accessible to the device based on a license belonging to a user other than the user associated with the user credentials (0009, 0023, 0039 “devices within a single home”, 0053 “Client 108 is operative to enforce distribution rights 112 in operational use of system 100. Client device 108 can handle most policy decisions locally. However, some policy decisions require a form of state management that needs the cooperation of device 108 and all other devices 114, 116, . . . , 118 to which license 104 is copied”)
.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Malik as applied to claims 1 and 14 above, and further in view of Buttars (U.S. Patent Publication 2010/0070610).
As per claims 8 and 21
Malik, while at least suggesting a form of permanent authorization object (13:17-18 “purchasing song for unlimited duration”) does not explicitly disclose wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to transmit an offer to convert the temporary authorization object to a permanent authorization object.  Buttars teaches transmit an offer to convert the temporary authorization object to a permanent authorization object (0025).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik further with the system and method for the distribution of digital media of Buttars for the purpose of providing options to enhance the user experience (0025).
Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Malik as applied to claims 1, 10, 14 and 23 above, and further in view of Mayo et al. (U.S. Patent Publication 2005/0204148, hereinafter referred to as Mayo)
As per claims 11 and 24
Hinton in view of Malik, while disclosing the limitations of claims 10 and 23, do not explicitly disclose wherein the temporary authorization is limited to the item of content that is in the first content domain and not in the second content domain.  Mayo teaches wherein the temporary authorization is limited to the item of content that is in the first content domain and not in the second content domain (0008, 0009, 0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik further with the security session authentication of Mayo for the purpose of providing a less complicated and more cost effective way to address the requirement of sign-in, authentication, and authorization for multiple servers (0007).
As per claims 12 and 25
Hinton in view of Malik, while disclosing the limitations of claims 1 and 14, do not explicitly disclose wherein the temporary authorization object comprises a temporary domain key.  Mayo teaches wherein the temporary authorization object comprises a temporary domain key (0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-
As per claims 13 and 26
Hinton in view of Malik, while disclosing the limitations of claims 1 and 14, do not explicitly disclose wherein, while the device has temporary authorization to access content in the first content domain, the authorization of the device to access content in the second content domain is suspended.  Mayo teaches wherein, while the device has temporary authorization to access content in the first content domain, the authorization of the device to access content in the second content domain is suspended (0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for web-based cross-domain single-sign-on authentication of Hinton with the trial access for media files from a media list of Malik further with the security session authentication of Mayo for the purpose of providing a less complicated and more cost effective way to address the requirement of sign-in, authentication, and authorization for multiple servers (0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/           Senior Examiner, Art Unit 3685